Citation Nr: 0010450	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for an 
acquired psychiatric disorder.

This matter previously was before the Board.  In an August 
1997 decision the Board, inter alia,  denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In an Order dated April 7, 1999, the Court 
vacated so much of the Board's August 1997 decision which 
denied service connection for an acquired psychiatric 
disorder, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Suspend Further Proceedings (joint motion).


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran currently has a psychosis which was first 
diagnosed before entry into active service and which clearly 
preexisted service.

3.  The veteran's preexisting psychosis, to include 
schizophrenia, did not increase in severity during service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was not incurred 
or aggravated by his period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that VA has fulfilled the duty to assist the 
veteran develop his claim and that evidence of record is 
sufficient to support an equitable decision in this appeal.

A veteran is entitled to service connection for disability 
resulting from a disorder appearing in-service, or during an 
applicable period thereafter, except in certain cases where 
the disorder preexisted service.  38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  A 
veteran loses a presumption of preservice soundness and 
eligibility for service connection for a defect noted in 
preservice examination or for a defect which the government 
proves by clear and convincing evidence preexisted service 
and which, in either case, was not aggravated by service.  
Id.; Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The determination of whether a disorder preexisted and was 
aggravated by service contemplates consideration of the 
totality medical evidence, not merely that which existed at 
time of entry into service.  Harris v. West, 11 Vet. App. 456 
(1998); No. 99-7057, 2000 U.S. App. LEXIS 2305, at 5 (Fed. 
Cir. Feb. 17, 2000); Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993).  In service worsening of a preexisting disorder 
constitutes aggravation absent a specific factual finding 
that the increase was due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a), (b) (1999); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder do not constitute aggravation unless the underlying 
condition, as distinguished from its symptoms, has worsened.

The record includes evidence of several diagnoses for mental 
disorders before, during and after the veteran's service.  
The veteran was diagnosed with undifferentiated and 
unspecified acute schizophrenia in July 1988, about five 
months before his entry into active service.  Although his 
December 1988 enlistment examination showed the veteran to 
have been mentally normal, service medical records document a 
July 1989 hospitalization for catatonic schizophrenia and a 
September 1989 hospital discharge summary includes a 
diagnosis of manic bipolar disorder with mood-congruent 
psychotic features.  In August 1989 a Medical Board concluded 
that the veteran was unfit for further service because of 
manic bipolar disorder described as preexisting and not 
aggravated by service.  The veteran was discharged the next 
month.  After postservice hospitalization for chronic 
paranoid schizophrenia from March to April 1990, an April 
1993 VA psychiatric examination diagnosed undifferentiated 
chronic schizophrenia.  The veteran was hospitalized again 
from December 1996 to January 1997 for undifferentiated 
chronic schizophrenia with acute exacerbation, improved.

In response to a May 1997 Board request for an expert 
opinion, a VA psychiatrist R. Jeffrey Goldsmith, M.D., 
provided a June 1997 opinion which concluded that:  (1) 
before entering service the veteran had schizophrenia which 
was consistent with bipolar and schizoaffective disorders, 
all of which are chronic recurrent illnesses; (2) the 
disorder did not worsen during the veteran's service but 
merely recurred; (3) the course of the disorder during 
military service appeared to be the natural course of the 
disorder, and; (4) the course of the veteran's mental 
disorder did not "speed up" during service or render the 
veteran more vulnerable to post-service recurrence.

In December 1999, pursuant to the joint motion of the parties 
for further explanation as to the relationships among the 
various mental disorders for which the veteran had been 
diagnosed before, during and after service, the Board in 
December 1999 requested clarification and amplification from 
Dr. Goldsmith of his June 1997 opinion.  Dr. Goldsmith 
responded in January 2000.  The opinion letter quotes 
extensively from the American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126, pertaining to symptomatology shared by 
psychotic disorders including schizoaffective disorder, 
schizophrenia and bipolar disorder.  Dr. Goldsmith further 
stated as follows:

[T]here is considerable overlapping of 
specific symptoms which may need to 
become clearer over the long course of 
the illness.  These are all chronic 
illnesses, and a single episode is like a 
polaroid snapshot:  it gives a momentary 
likeness which may not be truly 
representative in the long run.  Acute 
schizophrenia is not a current diagnosis 
and probably means that [the veteran's 
preservice episode] was thought to be the 
initial episode of schizophrenia, or 
possibly, it had just begun recently.  
Catatonic schizophrenia can exhibit some 
agitation which could look manic-like.  
Manic bipolar disorder can have psychotic 
features with mood congruent or mood 
incongruent hallucinations, which could 
look like schizophrenia.  Chronic 
undifferentiated schizophrenia is 
schizophrenia which is chronic and which 
has prominent symptoms of at least two of 
the following according to DSM-IV:  
delusions, hallucinations, disorganized 
speech, grossly disorganized or catatonic 
behavior, and negative symptoms 
(affective flattening, alogia, or 
avolition).  I can imagine that different 
"snapshots" of [the veteran] caused 
different psychiatrists to make similar 
but different diagnoses.  Psychiatric 
symptoms and signs are observations, they 
don't usually have an objective test like 
cardiac ejection fraction.  While the 
symptoms and signs should be reproducible 
in observation, the way they are 
assembled into a diagnosis is still not a 
uniform art.
* * *
[The diagnosis of mental illness] is the 
area of psychiatry which upsets people 
the most since it allows considerable 
variation between doctors, confusing 
patients, families, and the public.  

The Board understands Dr. Goldsmith's opinions to state that 
the veteran first experienced a psychotic disorder prior to 
service and that this same illness likely continued to 
manifest in service and thereafter.  However, because of 
changes implicit in the natural evolution of the illness, the 
manifestation of symptomatology similar to other mental 
disorders, and the inherent potential unreliability of basing 
any psychiatric diagnosis upon a single episode or 
"snapshot," the medical evidence in this case may create an 
impression that the veteran had different mental disorders 
before, during and after service.  

The Board finds that Dr. Goldsmith's January 2000 opinion 
adequately responds to the issues raised by the joint motion.  
The Board also finds that the opinion is based upon review of 
all the evidence, including that supporting the veteran's 
claim, that it is persuasively reasoned, based upon sound 
medical principles and supported by the record.  Accordingly, 
the Board adopts this opinion in conjunction with the opinion 
previously provided, as an adequate statement of reasons and 
bases.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

In a February 2000 presentation, the veteran's representative 
urges that a single sentence in Dr. Goldsmith's letter 
actually supports a conclusion that the veteran's mental 
disorder worsened in service.  Dr. Goldsmith stated:  "If 
the Army was aware of [the veteran's pre-service] psychotic 
episode when they took him, they bear some responsibility for 
his difficulties in the service."  The veteran's 
representative contends that this sentence may be read to 
suggest that the veteran's psychosis must have worsened 
during service, presumably because Dr. Goldsmith would not 
have found the Army "responsible" if the veteran's 
psychosis had not worsened in service.  The Board concludes, 
however, that the plain meaning is simply the obvious truism 
that if the Army known of the veteran's psychosis before his 
entry into service it would have spared the military the 
responsibility of caring for and ultimately rejecting an 
unfit soldier.  Further, in regard to the claim that the 
military knew about the veteran's symptoms before his 
induction into service, Dr. Goldsmith observed that the Army 
physician's notes do not reflect his knowledge.  

In consideration of the foregoing, the Board concludes that 
the preponderance of the evidence remains against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Because the evidence is not 
in equipoise, the benefit-of-the-doubt rule is not applicable 
here.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102 (1999).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 
- 5 -


- 6 -


